DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/25/2022, see pages 8 – 14, have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 103, the applicant argues that Biemer fails to teach a “driver score”, and is fundamentally different than the instant claims.
The examiner respectfully reiterates that Biemer teaches an equation for calculating a rate of consumption (equation 1) that includes B1 a driver behavior factor, which is equivalent to the recited “driver score”, or equation 2 which includes O2 an operator factor. Both factors are dependent on the specific driver, and use measured variables such as braking rate, time elapsed, current environmental conditions, age, swerving, driving record, etc., including sensor data-focused factors (col 8 line 48 – col 9 line 44; col 7 lines 32 – 55). Sensed data is inherently measured. Biemer is intimately concerned with defining risk profiles for individual drivers in specific vehicles and taking into account all real-time sensor based information to be integrated with traditional insurance based information such as historical driving information, credit worthiness, etc. Equations 1 and 2 (col 8 – 9) expressly describe including various sensed and generated parameters to determine an overall rate of consumption, which is a risk transfer function. The user is dynamically charged an insurance premium (i.e. dynamically operated risk transfer) based on the dynamically calculated rate of consumption. Beimer includes the financial transfer aspects of a user paying for the insurance product, which are not claimed in the instant application. The examiner respectfully submits that the risk transfer system of Beimer is not static as argued, but is rather a completely dynamic system that dynamically adjusts the cost of insurance (i.e. risk transfer) to the user based on dynamically sensed and generated data. This functionality completes the risk transfer by causing premium payments to be automatically and dynamically transferred from a pre-paid user account that can readily be refilled by the user, based on the dynamically sensed data. The examiner respectfully reiterates that this functionality is identical to that of the instant application in dynamically calculating and charging a user for risk transfer purposes.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, the secondary references are only applied to show that the specific claimed subject matter was well-known to perform the generic functions taught in Biemer. Biemer generically teaches the elements of the recited claims, but may not disclose the specific implementations or sources of data claimed, however those elements were well-known in the art before the effective filing date of the claimed invention to evaluate risk-transfer in automotive insurance situations. The applicant continues to amend in specific known data sources to attempt to argue that the inclusion of such a data source in the evaluation of risk transfer is non-obvious. The examiner respectfully reiterates that Biemer expressly teaches the benefits of including additional factors in calculating the consumption rate (summary), which is the risk transfer operation as previously discussed. Any specific additional factor that is not expressly disclosed to be included in the calculation of Biemer, but which is expressly disclosed in additional references as being beneficial to determining risk transfer rates for automotive insurance is readily demonstrated to be an obvious addition to the calculation with the entirely predictable benefit of improving the risk transfer calculation. 
Updated rejections for the newly recited subject matter are included below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 8, 10 – 13, and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Biemer et al. (US 9,390,452) in view of Bowne et al. (US 2013/0006674), Augustine et al. (US 10,783,587), Rivera (US 2014/0039935), Kote et al. (US 2012/0197669), and Rackley et al. (US 2016/0371788).

Regarding claim 1, Biemer teaches:
A telematics-based system triggering score-driven operations associated with a plurality of motor vehicles, the telematics-based system comprising: 
a plurality of on-board sensors in the motor vehicles, the on-board sensors configured to collect operational telematics data of the motor vehicles, and relay the collected operational telematics data to a plurality of telematics devices (311; FIG. 3, col 12 lines 45 - 47), 
the telematics devices configured to capture, by the plurality of on-board sensors, operational telematics data of the motor vehicles and a user (col 12, lines 45 – 47; col 11, lines 36 – 37), the telematics devices being connected via a data transmission network to a central circuit of the telematics-based system, wherein a data link is set by a wireless connection between the telematics devices and the central circuit, at least the collected operational telematics data captured by the telematics devices being transmitted to the central circuit via the data transmission network (col 12, lines 50 – 53); 
the central circuit configured to:
generate a compound set of parameters (risk unit consumption is based on telematics data; the calculation of the that consumption rate is analogous to the claimed scoring parameter) based upon the captured operational telematics data, the compound set of parameters at least including (i) a first number based on at least number of intersections (“locality or geographic conditions” contains this data; col 8 – 9), (ii) a second number based on at least activated advanced driver assistance systems (ADAS)/adaptive features of the motor vehicles (“vehicle features”), and (iii) a third number based on at least lending period and number of passengers (“financing information”, “number and type of passengers”; col 12 – 13), and (iv) a fourth number based on the angle of the sun (col 11, line 56 – 58), 
score individual drivers based on the monitored operational telematics data ((equation 1) includes B1 a driver behavior factor, which is equivalent to the recited “driver score”, or equation 2 which includes O2 an operator factor. Both factors are dependent on the specific driver, and use measured variables such as braking rate, age, swerving, driving record, driving habits, environmental conditions, etc. (col 8 line 48 – col 9 line 44)), the compound set of parameters further including measured and generated variable scoring parameters profiling use and style and environmental condition of driving during operation of the motor vehicle based upon the triggered, captured, and monitored operational telematics data, and the variable scoring parameters at least include a measured driver score measuring behavioral parameters of a driver (B1, B2, O2), and a contextual score being based at least on the number of intersections and/or road type (L1, L2, R2) and a vehicle safety score being based at least on the activated ADAS/adaptive features of the motor vehicle (V1, V2) and a mobility score being based at least on the lending period and number of passengers (col 12) and a trust-worthiness score being based at least on a measured care of assets score (V2 includes vehicle maintenance history which indicates care of asset – the application is not specific about what the care of assets score is measured based on), and a vehicle type score (vehicle type; col 12 line 50 – col 13 line 2), the compound set of parameters being at least based upon (i) a first measure of driver behavior parameters having speed, acceleration, braking, cornering, or jerking (B1 a driver behavior factor, which is equivalent to the recited “driver score”, or equation 2 which includes O2 an operator factor. Both factors are dependent on the specific driver, and use measured variables such as braking rate, age, swerving, driving record, driving habits, environmental conditions, etc. (col 8 line 48 – col 9 line 44)), (ii) a second measure of distraction parameters having a mobile phone usage while driving (B1 a driver behavior factor, which includes distracted driving parameters such as phone use while driving; col 12 lines 4 – 28), (iii) a third measure of fatigue parameters, alcohol use parameters, or drug use parameters (B1 a driver behavior factor, which includes distracted driving parameters; col 12 lines 4 – 28), (iv) measured trip score parameters based on a road type, a number of tunnels, or a number of elevations  (col 15 line 6 – line 47), (v) measured time of travel parameters (driving times; col 13 line 55 – col 14 line 33), (vi) measured weather parameters (col 15 line 6 – line 47), (vii) measured location parameters (driving routes; col 13 line 55 – col 14 line 33), and (viii) measured distance driven parameters (driving routes; col 13 line 55 – col 14 line 33),
transmit a request to at least one of first transfer systems decentrally connected to the central circuit over the data transmission network, the request including at least the compound set of parameters generated based upon the captured operational telematics data (risk unit consumption is based on telematics data; the calculation of the that consumption rate is analogous to the claimed scoring parameter; col 8 – 9), and
dynamically collect the compound set of parameters, and generate profiles for a corresponding motor vehicle based upon the dynamically collected compound set of parameters, wherein in response to the transmitted request (“real-time” consumption rate based on current driving behavior; col 9 – 10),
the profiles are transmitted from the at least one of first transfer systems to a user circuit associated with the corresponding motor vehicle (FIG. 7A – 9 and associated text; present user with options to purchase risk units, and apply risk profile based on selection and telematics data), upon selection of one of the profiles by a user, the selected profile is automatically transferred from the corresponding motor vehicle to the at least one of first transfer systems,
wherein at least one profile, which is transmitted from the at least one of first transfer systems to the motor vehicles, is displayed for selection by the user of the corresponding motor vehicle, and in return of displaying the at least one profile over the user circuit, transfer parameters are transmitted from the at least one of first transfer systems to a provider of the telematics-based system (FIG. 7A – 9 and associated text; present user with options to purchase risk units, and apply risk profile based on selection and telematics data).
Biemer teaches contextual data such as locality or geographic conditions generally, but does not expressly state the specific data. However, Bowne provides evidence that such contextual data may include intersection information ([0081]).
Biemer teaches vehicle data such as vehicle features generally, but does not expressly state what those features may be. However, Augustine provides evidence that such vehicle specific information may include ADAS/autonomous features.
Biemer teaches lending information such as financing information generally, but does not expressly state the specific financial information. However, Rivera provides evidence that such financial information may include lending period ([0028]).
Biemer teaches providing risk unit information to a user for review and interaction on a display which may include any “computing device” (FIG. 7A – 9), but fails to expressly disclose the computing device is a “dashboard touchscreen”.
However, Bowne expressly teaches providing insurance based information on a dashboard touchscreen ([0087]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Bowne regarding displaying the insurance and interaction data of Biemer on a dashboard integrated touchscreen since it provides improved integration of the system of Biemer in a well-known and predictable manner. 
Biemer teaches various sensors may be used to monitor driver behavior (ABSTRACT, col 11, line 56 – col 12 line 17), but fails to expressly disclose the specific sensors being used.
However, Kote teaches a process for determining cost of auto insurance in a real-time manner by utilizing telematics data from accelerometers, gyroscopes, and magnetometers ([0009] – [0020]), including communicating correctional messages to the user device for mitigating results of the analysis and to adjust the user risk profile. The specific structure of each individual sensor is an obvious matter of design choice for individual hardware implementations, and is not particularly required to be implemented using the specific claimed sensor structures, nor are the specific claimed sensor structures specifically disclosed by the instant application to be the source of novelty of the invention. Rather, the application is directed to integrating various sensor and operational data for the purpose of generating transfer system profiles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the driving monitor sensors of Kote as the specific driving sensors of Biemer to provide specific implementations of driving behavior collection for the purpose of determining an insurance cost.
Biemer teaches evaluating user trustworthiness through traditional insurance means, but fails to expressly disclose:
a peer-to-peer lending score, a car sharing score, a transportation services risk score,
However, Rackley teaches packaging shared asset pool vehicle subscription driver to vehicle combination data for the explicit purpose of dynamically defining and activating vehicle insurance policies. The packaged data of Rackley is analogous to peer-to-peer, car sharing, and transportation services risk scores because it involves correlating a user trustworthiness specifically in the pooled asset environment which is “car sharing” or “transportation services” or “peer-to-peer lending” of said pooled assets.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the pooled vehicle asset trustworthiness measurements of Rackley in determining the driver based score of Biemer for calculating an appropriate risk transfer automotive insurance policy in real-time using all available data since it would be readily predicted to improve the validity of the risk transfer calculation for providing dynamic user to vehicle insurance policies.
Regarding claim 4, Biemer teaches:
The telematics-based system according to claim 1, wherein the telematics devices comprising one or more wireless connections or wired connections and a plurality of interfaces to connect with at least one of the motor vehicles' data transmission bus, and a plurality of interfaces to connect with the plurality of on-board sensors, wherein, for providing the wireless connection, the telematics devices act as wireless node within the data transmission network by antenna connections of the telematics devices and the telematics devices are connected via the interfaces to the plurality of on-board sensors and/or measuring devices and an in-car interactive device (col 12, lines 57 – 63; col 11, lines 35 – 55).
Regarding claim 5, Biemer teaches:
The telematics-based system according to claim 4, wherein the plurality of on-board sensors and the in-car interactive device include proprioceptive sensors for sensing operating parameters of the motor vehicles and exteroceptive sensors for sensing environmental parameters during operations of the motor vehicles (col 12, lines 57 – 63; col 11, lines 35 – 56).
Regarding claim 6, Biemer teaches multiple levels of risk coverage and cost:
The telematics-based system according to claim 1, further comprising: 
a second transfer system associated with the central circuit, the second transfer system configured to provide a second transfer based on second transfer parameters from the first transfer systems to the second transfer system, receive, and store second parameters for pooling of risks of the first transfer systems associated with risk exposures transferred to the first transfer systems (FIG. 4, 402).
Regarding claim 7, Biemer teaches:
The telematics-based system according to claim 1, wherein the compound set of parameters further include a driving score, a pricing score, a usage and operation of ADAS score, a usage and operation of autonomous vehicle systems score, and a credit score (col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 8, Biemer teaches:
The telematics-based system according to claim 1, wherein the request further comprises risk-relevant parameters based upon the captured operational telematics data (col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 10, Biemer teaches:
The telematics-based system according to claim 1, wherein at least one profile, which is transmitted from the at least one of first transfer systems to the corresponding motor vehicle, is issued by a connected mobile telecommunication node application as the user circuit of the corresponding motor vehicle, wherein the profiles are selectable by the user by the mobile telecommunication node application, and upon selection of the at least one profile, a transfer associated with the selected profile is automatically performed from the corresponding motor vehicle to the at least one of first transfer systems (FIG. 5).
Regarding claim 11, Biemer teaches:
The telematics-based system according to claim 1, wherein the request is transmitted to a corresponding first transfer system when transmission of the request is permitted by the user circuit (FIG. 5; col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 12, Biemer teaches:
The telematics-based system according to claim 1, wherein the transmission of the request to a specific first transfer system depends on a definable distribution table included in the user circuit, the definable distribution table having a variable list with at least one first transfer system (FIG. 5; col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 13, Biemer teaches:
The telematics-based system according to claim 1, wherein the profiles of a first transfer system is only issued by the user circuit, a mobile phone application, or infotainment system/dashboard of the corresponding motor vehicle for selection by the user of the corresponding motor vehicle when an issuance is permitted by the telematics-based system (FIG. 5; col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 16, Biemer teaches:
The telematics-based system according to claim 1, wherein the compound set of parameters are at least based upon measured ADAS feature activation parameters, measured vehicle crash test rating parameters, measured level of automation parameters of the corresponding motor vehicle, and measured software risk scores parameters (FIG. 5; col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 17, Biemer teaches:
The telematics-based system according to claim 1, wherein the profiles provided by the first transfer systems time-dependently vary based on the compound set of parameters measuring time-dependent use, style, and environmental condition of driving during operation of the corresponding motor vehicle (FIG. 5; col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 18, Biemer teaches:
The telematics-based system according to claim 1, wherein the first transfer systems are realized as automated first transfer systems to provide a first transfer based on first transfer parameters from the motor vehicles to a respective first transfer system configured to receive and store first parameters associated with transfer of risk exposures of the motor vehicles for pooling of the motor vehicles' risks (FIG. 5; col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 19, Biemer teaches:
The telematics-based system according to claim 8, wherein the risk-relevant parameters of the request comprise at least parts of the compound set of parameters and at least parts of the operating telematics data captured by vehicle embedded telematics devices or a mobile phone application as the user circuit (FIG. 5; col 12, lines 45 – 47; col 11, lines 36 – 37).
Regarding claim 20, Biemer teaches:
The telematics-based system according to claim 4, wherein the one or more wireless connections or wired connections of vehicle embedded telematics devices are using a radio band from 2.4 to 2.485 GHz by building a personal area networks with on-board wireless capabilities (col 11, lines 40 – 42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624